Parker, Presiding Judge,
among other things, charged, that the offence of being armed and disguised, while engaged in a riot or in resisting the execution of legal process, as described in the seventh section of the act entitled an act to prevent persons being disguised and apmed, passed January, 28, 1845 (jSess. Laws of 1845, page 7), was a felony, and brought the offender within the definition of murder in the third subdivision of the 5th Section, Title 1, Chap, 1, Part 4 of the Revised Statutes, if the killing of a human being was perpetrated without a design to effect death by a person engaged in the commission of such offence; to which portion of the charge the prisoner’s counsel excepted.
The prisoner’s counsel contended that the offence created by the act of 1845, was not a felony, because its commission was not necessarily to be punished by imprisonment in the state prison, but might be punished by fine and imprisonment in a county jail. But the court held that the offence was felony, because it was liable by law ..to be punished by imprisonment n a state prison, and that it was none the less felony, because ,t was also liable to be punished by some milder punishment, *46the statute definition of felony, in this state, being, “an offence, for which the offender, on conviction, shall be liable by law to be punished by death or imprisonment in the state prison” (2 R. S. 702).
And the court charged the jury, that if they were satisfied from the evidence, that the armed and disguised persons mentioned, by the witnesses, had assembled for the purpose of preventing a sale of the property levied on under the landlord’s warrant, either‘by force or by intimidation, and in the furtherance of that object some of them shot at the horses of Steele and Edgerton, though such shots were fired with the intention of killing the horses and not of killing Steele, yet if Steele was killed by such shots, the crime committed was murder, for which act each one of the armed and disguised persons so assembled was responsible.
The jury found the prisoner guilty of murder, and he was sentenced by the court to be executed on Saturday the 29th day of November, 1845.(a)

 A statement of the conviction, sentence and testimony in this case having been transmitted by the presiding judge to the Governor, pursuant to the requirement of the Revised Statutes (2 R. S. 658, § 13), the latter submitted the ease to the justices of the Supreme Court of the State, who concurred in the correctness of the decisions of the legal questions which arose on the trial.
At the same Court of Oyer and Terminer, Edward O’Connor was also tried and convicted of the murder of Steele and sentenced to be executed at the same time with Van Steenburgh. Moses Earle, and Daniel W. Squires, Daniel Northrop and Zera Preston were convicted of manslaughter in the first degree, and sentenced fo imprisonment in the state prison for life. Calvin 'Madison was convicted of manslaughter in the first degree, and sentenced to imprison ment in the state prison for ten years. John Phoenix, Isaac L. Burhans, John Burch, William Reside and John Latham, were convicted of manslaughter in the first degree, and sentenced to imprisonment in the state prison for seven years. William Brisbane was convicted of manslaughter in the second degee, and sentenced to seven years’ imprisonment. William Jocelyn was convicted of manslaughter in the fourth degree, and sentenced to two years’ imprisonment. Charles T. McCumber -was convicted of robbery in the. second degree, and sentenced to seven years’ imprisonment.
At the same court, fines, ranging from $25 to $500, and amounting in the aggregate to $2150, were imposed upon the following named persons, convicted of conspiracy, or of having, on some occasion, been unlawfully disguised and armed, in violation of the act of 1845. Harvey Hubbell, Richard Halcott *47John M. Bardsley, George Lynde, Abel A. Fuller, John Lockwood, Nathan Travis, David T. Scudder, James Barnhart, William Bryant, Chauncey P. Wolcott, Miles Bromley, John O.Liddle, Andrew Liddle,Homer Bergen, Levi Jenkins, James A. Mills, Homer Sandford, Cantine Connelly, Robert Rutherford, Archibald McNair, John Oliver^-Lewis Delamater, Levi Sanford, John Davis, Robert Scott.
As to Ihe following persons, who pleaded guilty, sentence was suspended. Augustus Kittle, James Clayton,. Smith Sanford, Edwin Mason, Barber Stafford, Henry L. Russell, Zadok P. Northrop, John Wilson, Jr., William Ferdon, James Hayes, Alonzo Sanford.
A1 of the convictions mentioned in this note were for offences committed in resisting the collection of rents. It is due to the character of the people of Delaware County to say that since such convictions, no instance of an illegal resistance to the execution of process has occurred in that county.